Citation Nr: 1013265	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral pes 
planus has been submitted.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel





INTRODUCTION

The Veteran had honorable active duty service from served on 
active duty from November 22, 1976 to January 13, 1977 and 
from May 6, 1977 to May 26, 1977.

The Board notes the Veteran also served from September 1973 
to June 1976.  The DD 214 associated with that period of 
service indicates that the character of discharge was under 
other than honorable conditions.  An administrative decision 
dated in June 1981 further reveals that the June 1976 
discharge was found to be dishonorable in that it was due to 
will and persistent misconduct, and a bar to VA compensation 
benefits.  The Veteran was provided a copy of this decision 
at the time, and again upon request in 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
bilateral pes planus.

By a July 2008 determination, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2009 Order, the Court partially vacated the 
July 2008 decision of the Board and remanded for 
readjudication the claim listed above.  This issue is now 
before the Board once again for further consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In the Veteran's February 2005 substantive appeal, he stated 
that he did not want a hearing before a member of the Board.  
The Veteran was notified his claim had been certified to the 
Board in October 2006.  However, in a written 
correspondence, received in September 2006, the Veteran 
requested a local hearing before the Board.  Regrettably, 
the hearing request appears not to have been associated with 
the claims file until after the July 2008 Board decision 
referenced above.

The Veteran has a right to request a hearing before the 
issuance of a Board decision.  38 C.F.R. § 20.700 (2009).  
Such request must be received within 90 days from 
notification of certification of the appeal.  See 38 C.F.R. 
§ 20.1304(a) (2009).  

In this case, the September 2006 statement from the Veteran 
was received prior to the notification of certification of 
the appeal.  There is no evidence that subsequent to that 
statement the Veteran or his prior or current 
representatives withdrew the hearing request.  Therefore, 
the Veteran is entitled to a local hearing before a member 
of the Board.  Accordingly, the Veteran should be afforded a 
hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the Veteran for a local hearing 
before the Board for the issue of whether 
new and material evidence sufficient to 
reopen a claim of entitlement to service 
connection for bilateral pes planus has 
been submitted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



